Simon, J.,

delivered the opinion of the court:
Plaintiff makes opposition to the defendant’s receiving the whole amount proceeding from the forced sale of certain property of her husband, on which she alleges to have a legal mortgage and privilege, and which had been seized and sold at the suit of the defendant, by virtue of a special mortgage. She prays that the proceeds of said sale be retained in the hands of the sheriff, until the further order of the court, to satisfy a judgment which she had previously obtained against her husband ; and which judgment, founded, as she states, on her said legal mortgage and privilege, is to be satisfied in preference to the defendant’s claim.
The defendant pleads that the plaintiff has no right to make opposition, because, by a notarial act, she formally renounced her legal and tacit mortgage, and yielded her right of priority in his favor; and he further contends, that, could she in law have been relieved from the binding efficacy of her act of renunciation, she has lost her remedy by prescription.
*157On the trial of the cause, the plaintiff produced a document purporting to be a notarial act of retractation, to annul the act of renunciation by her made in favor of defendant; and the said act, having been admitted in evidence, notwithstanding the opposition of defendant’s counsel, he took a bill of exceptions. As the objection goes only to the effect of the document, it becomes unnecessary for us to examine the bill of exceptions.
The first section of the act of the 27th of March, 1835, is as follows: “That all married women, aged above twenty-one years, who, with the consent of their husbands, have, by act passed before a notary public, voluntarily renounced in favor of third persons, the mortgage which they had for the restitution of their matrimonial, dotal, paraphernal, and other rights, shall have the right of retracting the said renunciations during only the forty days which will follow the promulgation of the present act.” And in the French text, the law says: “Me pourront revenir contre les renonciations susdites.” The difficulty that arises, is to know in what manner the retractation is to be made, as the law leaves us entirely in the dark with regard to the formalities to be pursued. There is no doubt that the legislature intended to establish a prescription, after the expiration of which, the acts alluded to should become binding and obligatory; and were we- disposed to put it under the ordinary rules of prescription, it would be necessary, in order to interrupt it, that the other party should be cited. But this law does not appear to us to go so far as to require a regular action of nullity, or rescission. Its expressions are : “The right of retracting the said renunciations”; and in French, “Revenir contre”; which, though meaning something more than a mere act of retractation, does not necessarily include the idea of an action. Endeavoring to explain one text by the other, we think that the intention of the legislature has been to give to married women the right of retracting their renunciations, not ex parte, but so far contradictorily with the party in whose favor the original act of renunciation was made, as to require at. least that he should be notified of the *158change of will of the obligor, and of the execution of the act of retractation. Was such an act permitted to be passed ex parte, and without the knowledge of the creditor, he might easily be made to believe that the act of renunciation has become binding and obligatory; and relying upon its validity, he might transfer his rights in good faith to others; and thereby, from the salutary object of the law, there would spring a source of litigation. We understand that whenever apparent rights exist, and particularly such rights as may become valid and executory after the lapse of time, they should not be destroyed by the ex parte act of one of the parties ; and that the other should at least be notified of the fact or circumstance tending to interrupt or destroy said rights. This is one of the principles of prescription ; and it seems to us that we are not violating the law, or going beyond its intention and meaning, in requiring that the creditor should have been notified of the passing of the act of retractation. It may be, that in general, no opposition to the retractation could be listened to from the creditors ; but we are not ready to say that it would be so in all cases.
The act of the •wife, retracting her renunciation of her right of mortgage on her husband’s property, must be made contradictorily with the creditor in whose favor she has renounced; so far at least, that he should be notified of the passing of the act of retractation.
Without notice to the creditor, of the passage of the act of retractation of the renunciation of the wife, it will not interrupt the prescription of forty days, within which it must be passed, under the act of the 27th March, 1835.
In this case, it is not pretended that the defendant was ever notified of the execution of the act of retractation produced by the plaintiff; and we think the district judge erred in considering said act of retractation as sufficient to interrupt the prescription of forty days, established by the act of the 27th'cof March,|1835; and that said prescription has been acquired in favor of defendant-.
It is therefore ordered, adjudged, and decreed, that the opposition made by plaintiff be overruled. and dismissed ; that the injunction issued be dissolved; and that the defendant recover the sum due him out of the proceeds of the sale of the property of plaintiff’s husband, in the same manner as if no opposition had been made by said plaintiff. It is further ordered, that the plaintiff pay costs in both courts.